             Case 1:20-cv-06667-JPC Document 11
                                             10 Filed 10/29/20
                                                      10/28/20 Page 1 of 1
                                                                           108-26 64th Avenue, Second Floor
                                                                           Forest Hills, NY 11375
                                                                           Tel.: 929.324.0717
                                                                           E-mail: marskhaimovlaw@gmail.com
 Mars Khaimov Law, PLLC


                                                                                       October 28, 2020
   VIA ECF
   Hon. Judge Cronan
   United States District Judge
                                                             10/29/2020
   Southern District of New York
   40 Centre Street
   New York, NY 10007


           Re: Paguada v. Homesublime, LLC

                 Case No. 1:20-cv-06667-JPC


   Dear Judge Cronan,

          The undersigned represents Plaintiff Josue Paguada (hereinafter “Plaintiff”) in the above-
   referenced matter.

            The initial conference for this matter is set for November 2, 2020. It is now October 28,
   2020, and Defendant has yet to appear. Defendants answer was due September 25, 2020. Plaintiff
   is in the process of obtaining a Certificate of Default from the Clerk of the Court and will promptly
   be moving the Court for a Default Judgment in accordance with its Individual Rules.

           Accordingly, the undersigned requests that the November 2nd Conference be adjourned
   sine die, and further requests that Plaintiff be granted an additional 30 days in which to obtain
   the Certificate of Default and present the Court with an Order to Show Cause for default
   judgment.

           Thank you for your time and consideration of the above request.

                                                                          Yours sincerely,

Plaintiff's request is GRANTED. The Conference scheduled for
November 2, 2020, at 10:40 a.m. is hereby adjourned sine die. The /s/Mars Khaimov
Plaintiff must file the motion for default judgment, in accordance with Mars Khaimov, Esq., Principal
the Court's Individual Rules and Practices, by November 30, 2020.       Mars Khaimov Law, PLLC

SO ORDERED.
Date: October 29, 2020         ___________________________
New York, New York             JOHN P. CRONAN
                               United States District Judge
